DETAILED ACTION
Claims status
In response to the application filed on 11/02/2020, claims 1-30 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4,7-8,11-14,16-17,19-21,24 and 27-29 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Zhang et al. (US 2019/0281587 A1).
Regarding claim 1; Zhang discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: 
determine one respective maximum rank for one transmission configuration indicator (TCI) state of the UE (See Fig. 5: The method includes, at 502, determining one or more candidate TCIs for a downlink slot. The method includes, at 504, determining a scheduling offset between a physical downlink shared channel (PDSCH) and a physical downlink control channel (PDCCH)…. The method includes, at 508, identifying a highest priority candidate TCI. The method includes, at 510, selecting the highest priority candidate TCI for receiving the PDSCH. ¶. [0092]); and 
[Examiner’s note: the process of selecting a Highest Priority Candidate TCI could be analyzed as a method of determining a maximum rank for the TCI applying under the BRI.]
See Fig. 4 AND 5: Transmitting a TCI that has a highest priority via CSI-RS signal. And a candidate TCI associated with a PDSCH scheduled by a PDCCH with SI-RNTI or P-RNTI has a higher priority that a candidate TCI associated with an aperiodic CSI-RS signal. A candidate TCI associated with an aperiodic CSI-RS signal has a higher priority than a candidate TCI associated with an actually transmitted PDSCH. ¶. [0086]).
[Office’s Note: Because of the alternative claim language such as “one or more”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 2; Zhang discloses the UE wherein the one or more TCI states are one or more default TCI states of the UE (Zhang: a “default” TCI selected from the CORESET may be used to receive the PDSCH.)

Regarding claim 3; Zhang discloses the UE wherein the one or more processors are further configured to: receive information indicating respective maximum allowable ranks for the one or more TCI states of the UE (See Fig. 4a: higher priority and highest priority, i.e., maximum allowable ranks. ¶. [0085-0086]).

Regarding claim 4; Zhang discloses the UE wherein the information indicating the respective maximum allowable ranks is received using at least one of: downlink control information (Zhang: DCI field; ¶. [0033]).
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Zhang discloses the UE wherein the one respective maximum rank indicate respective maximum ranks for all default TCI states of a default TCI state set of the UE (Zhang: ¶. [0078]).

Regarding claim 8; Zhang discloses the UE wherein the information identifying the one respective maximum rank is transmitted using at least one of: radio resource control signaling (Zhang: The TCI-State(s) are indicated in a TCI list that is configured by radio resource control (RRC) and/or Media Access Control (MAC) Control Element (CE). ¶. [0031]).

Regarding claim 11; Zhang discloses a base station for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: 
receive information identifying one respective maximum rank of a user equipment (UE) for one transmission configuration indicator (TCI) state of the UE (See Fig. 5: The method includes, at 502, determining one or more candidate TCIs for a downlink slot. The method includes, at 504, determining a scheduling offset between a physical downlink shared channel (PDSCH) and a physical downlink control channel (PDCCH)…. The method includes, at 508, identifying a highest priority candidate TCI. The method includes, at 510, selecting the highest priority candidate TCI for receiving the PDSCH. ¶. [0092]); and 
[Examiner’s note: the process of selecting a Highest Priority Candidate TCI could be analyzed as a method of determining a maximum rank for the TCI applying under the BRI.]
transmit scheduling information for a communication for the UE, wherein the scheduling information is based at least in part on the one respective maximum rank (See Fig. 4 AND 5: Transmitting a TCI that has a highest priority via CSI-RS signal. And a candidate TCI associated with a PDSCH scheduled by a PDCCH with SI-RNTI or P-RNTI has a higher priority that a candidate TCI associated with an aperiodic CSI-RS signal. A candidate TCI associated with an aperiodic CSI-RS signal has a higher priority than a candidate TCI associated with an actually transmitted PDSCH. ¶. [0086]).
[Office’s Note: Because of the alternative claim language such as “one or more”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 12; Zhang discloses the base station wherein the one or more TCI states comprise one or more default TCI states (Zhang: a “default” TCI selected from the CORESET may be used to receive the PDSCH.).

Regarding claim 13; Zhang discloses the base station wherein the one or more processors are further configured to: transmit information indicating respective maximum allowable ranks for the one or more TCI states of the UE (See Fig. 4a: higher priority and highest priority, i.e., maximum allowable ranks. ¶. [0085-0086]).

Regarding claim 14; Zhang discloses the base station wherein the information indicating the respective maximum allowable ranks is transmitted using at least one of: downlink control information (Zhang: DCI field; ¶. [0033]).

Regarding claim 16; Zhang discloses the base station wherein the one respective maximum rank include respective maximum ranks for all default TCI states of a default TCI state set of the UE  (See Fig. 4a: higher priority and highest priority, i.e., maximum allowable ranks. ¶. [0085-0086]).

Zhang discloses the base station wherein the information identifying the one respective maximum rank is transmitted using at least one of: radio resource control signaling (Zhang: The TCI-State(s) are indicated in a TCI list that is configured by radio resource control (RRC) and/or Media Access Control (MAC) Control Element (CE). ¶. [0031]).

Regarding claim 19; Zhang discloses a method of wireless communication performed by a user equipment (UE), comprising: 
determining one respective maximum rank for one transmission configuration indicator (TCI) state of the UE (See Fig. 5: The method includes, at 502, determining one or more candidate TCIs for a downlink slot. The method includes, at 504, determining a scheduling offset between a physical downlink shared channel (PDSCH) and a physical downlink control channel (PDCCH)…. The method includes, at 508, identifying a highest priority candidate TCI. The method includes, at 510, selecting the highest priority candidate TCI for receiving the PDSCH. ¶. [0092]); and 
[Examiner’s note: the process of selecting a Highest Priority Candidate TCI could be analyzed as a method of determining a maximum rank for the TCI applying under the BRI.]
transmitting information identifying the one respective maximum rank (See Fig. 4 AND 5: Transmitting a TCI that has a highest priority via CSI-RS signal. And a candidate TCI associated with a PDSCH scheduled by a PDCCH with SI-RNTI or P-RNTI has a higher priority that a candidate TCI associated with an aperiodic CSI-RS signal. A candidate TCI associated with an aperiodic CSI-RS signal has a higher priority than a candidate TCI associated with an actually transmitted PDSCH. ¶. [0086]).
[Office’s Note: Because of the alternative claim language such as “one or more”, only one of the alternative limitations has been analyzed by the examiner].

Zhang discloses the method wherein the one or more TCI states are one or more default TCI states of the UE (Zhang: a “default” TCI selected from the CORESET may be used to receive the PDSCH.)

Regarding claim 21; Zhang discloses the method wherein the one or more processors are further configured to: receive information indicating respective maximum allowable ranks for the one or more TCI states of the UE (See Fig. 4a: higher priority and highest priority, i.e., maximum allowable ranks. ¶. [0085-0086]).

Regarding claim 24; Zhang discloses the method wherein the one respective maximum rank indicate respective maximum ranks for all default TCI states of a default TCI state set of the UE (Zhang: ¶. [0078]).

Regarding claim 27; Zhang discloses a method of wireless communication performed by a base station, comprising:
Receiving information identifying one respective maximum rank of a user equipment (UE) for one transmission configuration indicator (TCI) state of the UE (See Fig. 5: The method includes, at 502, determining one or more candidate TCIs for a downlink slot. The method includes, at 504, determining a scheduling offset between a physical downlink shared channel (PDSCH) and a physical downlink control channel (PDCCH)…. The method includes, at 508, identifying a highest priority candidate TCI. The method includes, at 510, selecting the highest priority candidate TCI for receiving the PDSCH. ¶. [0092]); and 
[Examiner’s note: the process of selecting a Highest Priority Candidate TCI could be analyzed as a method of determining a maximum rank for the TCI applying under the BRI.]
See Fig. 4 AND 5: Transmitting a TCI that has a highest priority via CSI-RS signal. And a candidate TCI associated with a PDSCH scheduled by a PDCCH with SI-RNTI or P-RNTI has a higher priority that a candidate TCI associated with an aperiodic CSI-RS signal. A candidate TCI associated with an aperiodic CSI-RS signal has a higher priority than a candidate TCI associated with an actually transmitted PDSCH. ¶. [0086]).
[Office’s Note: Because of the alternative claim language such as “one or more”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 28; Zhang discloses the method wherein the one or more TCI states comprise one or more default TCI states (Zhang: a “default” TCI selected from the CORESET may be used to receive the PDSCH.).

Regarding claim 29; Zhang discloses the method further comprising: transmitting information indicating respective maximum allowable ranks for the one or more TCI states of the UE (See Fig. 4a: higher priority and highest priority, i.e., maximum allowable ranks. ¶. [0085-0086]).


Allowable Subject Matter
Claims 5-6, 9-10, 15, 18, 22-23, 25-26, and 30 are objected to as being dependent upon the rejected base claims 1, 11, 19 and 27, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 2021/0400700 A1).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416